Title: To James Madison from Richard Claiborne, 10 July 1806
From: Claiborne, Richard
To: Madison, James



Sir
N O July 10. 1806

Governor Claiborne, as you will be informed by his communications, being absent from this City, I have thought it proper to acquaint you that no dispatches, by the Mail of to-day, have arrived from either Branch of the Government of the United States; by which intimation, you will be able to ascertain whether there have been any delays by the way.
All is peace and comfort among us, and the City and Country are healthy, but it is early in the Season yet.
  I have the honor to be, With entire respect, Sir, your mo. obt. Servt

R ClaiborneSecy to the Governor.


